DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/12/2021 has been entered.
 
Response to Arguments
Applicant's arguments filed 02/23/2021 have been fully considered but they are not persuasive. 
Drawing objection
The drawing amendments submitted by the Applicant overcome the drawing objection. Therefore the objection to the drawings is withdrawn. 
Prior Art
	The Applicant asserts:

    PNG
    media_image1.png
    287
    653
    media_image1.png
    Greyscale
	
This argument is not persuasive since the claims are now based on the combination of Demmer (US 2016/0310726), Eggen (US 2016/0310723) and Maile et al. (US 2019/0054304). Particularly, Demmer teaches a proximal electrode 46 may be an uninsulated portion of housing 60 or electrically coupled to housing 60 to serve as an anode return electrode of a bipolar pacing (Figs. 2A, 4, 10 and pars. [0044], [0102]), which reads on “wherein the housing is made entirely of a conductive material” since in order for proximal electrode 46 to be an uninsulated portion of housing 60, the housing would have to be made of conductive material, where 60 is the entire housing.
The argument that Anderson is devoid of any disclosure or suggestion of “connecting an electrode to an electronic/control module via only the housing” is moot in view of Maile which teaches the electronic module (Fig. 9, (910)) is electrically coupled to the pacing electrode (Fig. 9, (908)) via only the housing (Fig. 9, (902)) and par. [0106]: … LCP 900 includes a first electrode 908 secured relative to the housing 902 and positioned adjacent to the distal end 906 of the housing 902… The electrodes 908 may be sensing  aiding in electro-therapy and/or sensing capabilities by creating pacing therapy that is dependent on the electrical voltage generated and applied to the housing. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the intracardiac pacemaker of Demmer, to include housing with a control electronics subassembly defining the housing proximal end, a battery subassembly defining the housing distal end, as taught by Eggen and a pacing electrode that is defined as the outer portion of the housing electrically coupled to housing only as taught by Maile in order to provide direct electrical connection between lead extension electrode and electronics enclosed by control electronics subassembly; and to aid in providing electro-therapy and/or sensing capabilities by creating pacing therapy that is dependent on the electrical voltage generated and applied to the housing.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 8-17 are rejected under 35 U.S.C. 103 as being unpatentable over Demmer et al. (Publication No. US 2016/0310726, hereinafter “Demmer”) in view of Eggen et al. (Publication No. US 2016/0310723, hereinafter “Eggen”) and further in view of Maile et al. (US 2019/0054304, hereinafter "Maile").
Regarding claim 1, Demmer discloses an intracardiac pacemaker device, comprising:  
a housing (Fig. 10, (360)) comprising a proximal end (Fig. 10, (366)) and a distal end (Fig. 10, (368)), the housing configured to be implanted entirely within a ventricle of a heart (Fig. 11A, (314), (350) "RV"), and wherein the housing is made entirely of a conductive material (Figs. 2A, 4 and 10 and par. [0044], [0102]: Proximal electrode 46 may be an uninsulated portion of housing 60 or electrically coupled to housing 360 to serve as an anode return electrode of a bipolar pacing…; in order for proximal electrode 46 to be an uninsulated portion of housing 60, the housing would have to be made of conductive material, where 60 is the entire housing),
an elongated lead extension protruding from the housing (Fig. 10, (315)),
at least a first electrode arranged on the elongated lead extension protruding from the proximal end of the housing (Fig. 10, (342)), and  
a pacing electrode arranged at a distal end of the housing (Fig. 10, (344)) and a return electrode (Fig. 10, (346)) for applying said pacing pulses to cardiac tissue, wherein the pacing electrode is connected to the housing (par. [0102]: Housing-based distal electrode 344 may serve as the…pacing cathode electrode …housing-based electrode 346 may be electrically coupled to housing 360), 
wherein the electronic module is configured to carry out measurements of electrical activity (par. [0038]: retrieved data include physiological signals such as RA or RV EGM signals, [0095]: …the respective control module 106 or 206 enclosed by the same housing 50 or 60 transfers a sensed event signal via the electrical conductor 16 at block 222 to the other one of the control modules 106 or 206 enclosed by the other one of the housings 50 or 60) via the at least one first electrode of the elongated lead extension (par. [0104]: Electrically conductive members (not shown) extending through electrical conductor body 315…electrically couple electrodes 340 and 342 to housing 360 or to circuitry enclosed by housing 360), and
 Page -4-wherein the electronic module is electrically coupled to the at least one first electrode of the elongated lead extension via at least one electrical feedthrough (Fig. 12 and par. [0114]: …fixation member 430 may additionally serve as an electrode and be coupled to housing 360 or a feedthrough crossing housing 360 and electrically coupled to circuitry within pacemaker capsule housing 360 via electrical conductor 416). 
Demmer fails to disclose an electronic module for generating pacing pulses arranged in the housing at a proximal end, 
a battery for supplying energy to the electronic module arranged in the housing at a distal end, and 

However, Eggen, in the same field of endeavor: intracardiac medical device for delivering cardiac pacing and sensing, discloses an electronic module for generating pacing pulses (Fig. 2, (60)) arranged in the housing at a proximal end (Fig. 2, (14)), 
a battery (Fig. 2, (62)) for supplying energy to the electronic module arranged in the housing at a distal end (Fig. 2, (16) and pars. [0005], [0006], [0007], [0028]: Control electronics subassembly 60 defines the housing proximal end 14 and battery subassembly defines the housing distal end 16). This is for the purpose of providing direct electrical connection between lead extension electrode and electronics enclosed by control electronics subassembly (par. [0028]). 
Maile in the same field of endeavor: implantable cardiac pacing device discloses wherein the electronic module (Fig. 9, (910)) is electrically coupled to the pacing electrode (Fig. 9, (908)) via only the housing (Fig. 9, (902)) and par. [0106]: … LCP 900 includes a first electrode 908 secured relative to the housing 902 and positioned adjacent to the distal end 906 of the housing 902… The electrodes 908 may be sensing and/or pacing electrodes…; electrode 908 can be a pacing electrode and according to Fig. 9, electrode 908 is connected to the housing only). This provides the benefit of aiding in providing electro-therapy and/or sensing capabilities by creating pacing therapy that is 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to include in the intracardiac pacemaker of Demmer, housing with a control electronics subassembly defining the housing proximal end, a battery subassembly defining the housing distal end, as taught by Eggen and a pacing electrode that is defined as the outer portion of the housing electrically coupled to housing only as taught by Maile in order to provide direct electrical connection between lead extension electrode and electronics enclosed by control electronics subassembly; and to aid in providing electro-therapy and/or sensing capabilities by creating pacing therapy that is dependent on the electrical voltage generated and applied to the housing.
Regarding claim 2, the Demmer, Eggen and Maile combination discloses the intracardiac pacemaker device according to claim 1, wherein the housing (Demmer, Fig. 2, (50)) is partly coated with an electrically insulating material (Demmer, pars. [0044]: … electrode 46 may be an uninsulated portion of housing 60 or electrically coupled to housing 60 to serve as an anode return electrode of a bipolar pacing and sensing electrode pair including electrodes 44 and 46; the distal electrode portion of housing is the only uninsulated portion, therefore the housing is "partially insulated", [0064]: …the housings 50 and 60 include an insulating coating).
Regarding claim 8, the Demmer, Eggen and Maile combination discloses the intracardiac pacemaker device according to claim 1, wherein the return electrode (Demmer, Fig. 3, (46'), Fig. 4, (46)) is electrically isolated from the housing (Demmer, pars. [0044], [0061]), wherein the return electrode is arranged on the proximal end of the housing (Fig. 4, (46)) or on the elongate lead extension (Demmer, Fig. 3, (16), (46')).
Regarding claim 9, the Demmer, Eggen and Maile combination discloses the intracardiac pacemaker according to claim 1, wherein the intracardiac pacemaker further comprises a second electrode (Demmer, Fig. 10, (340)) arranged on the elongated lead extension (Demmer, Fig. 10, and par. [0104]: The proximal end 317 of electrical conductor 316 terminates in an electrode assembly 350 including a tip electrode 340, ring electrode 342 and fixation member 330).
Regarding claim 10, the Demmer, Eggen and Maile combination discloses the intracardiac pacemaker according to claim 1, wherein the intracardiac pacemaker device further comprises a plurality of electrodes arranged on the elongated lead extension (Demmer, Fig. 10, and par. [0104]: The proximal end 317 of electrical conductor 316 terminates in an electrode assembly 350 including a tip electrode 340, ring electrode 342 and fixation member 330).
Regarding claim 11, the Demmer, Eggen and Maile combination discloses the intracardiac pacemaker device according to claim 1, wherein the intracardiac pacemaker device further comprises at least two feedthroughs (Demmer, Fig. 5A and par. [0070]) at the proximal end of (Demmer, Fig. 10, (346)) and the at least one first electrode to the electronic module (Demmer, Fig. 2A) (par. [0102]: …housing-based electrode 346 may be electrically coupled to housing 360 to serve as an anode return electrode).
Regarding claim 12, the Demmer, Eggen and Maile combination discloses the intracardiac pacemaker device according to claim 1, wherein the intracardiac pacemaker device further comprises at least three feedthroughs at the proximal end of the housing (Demmer, Fig. 5A, (122), (126), (132)) for electrically connecting the return electrode and the at least one first electrode and the second electrode to the electronic module (Figs 3 and 5B and par. [0074]: …an electrode lead conductor 130 extends through a portion of lumen 120, from the electrode 42' or 46' to the respective housing 50 or 60 to provide a return circuit path). 
Regarding claim 13, the Demmer, Eggen and Maile combination discloses the intracardiac pacemaker device according to claim 1, wherein the intracardiac pacemaker device further comprises a plurality of feedthroughs at the proximal end of the housing (Demmer, Fig. 5A, (122), (126), (132)) for electrically connecting the return electrode and said plurality of electrodes of the elongated lead extension to the electronic module (Demmer, par. [0104]).
Regarding claim 14, the Demmer, Eggen and Maile combination discloses the intracardiac pacemaker device according to claim 1, wherein  (Demmer, Fig. 10, (344) and par. [0102]: Housing-based distal electrode 344 may serve as the sensing… cathode electrode by being coupled via an electrical feedthrough to… a sensing module included in the control electronics subassembly 362).
Regarding claim 15, the Demmer, Eggen and Maile combination discloses the intracardiac pacemaker device according to claim 1, wherein the pacing electrode is integrally formed with the distal end of the housing (Demmer, Fig. 10, (344) and par. [0102]: Housing-based distal electrode 344 may serve as …the pacing cathode electrode…).
Regarding claim 16, the Demmer, Eggen and Maile combination discloses all of the intracardiac pacemaker device according to claim 1, wherein the intracardiac pacemaker device comprises a tine array for anchoring the housing to cardiac tissue (Demmer, Fig. 11A, (350)), which tine array is connected to the distal end of the housing (Demmer, Figs. 10 and 11A, (368) and par. [0100]: …distal fixation member 332).
Regarding claim 17, the Demmer and Maile combination discloses the intracardiac pacemaker device according to claim 16, except wherein the intracardiac pacemaker device comprises an electrically isolating ring element for connecting the tine array to the distal end of the housing, wherein said ring element surrounds the pacing electrode which is arranged in a central opening of the ring element.
Eggen discloses the intracardiac pacemaker device comprises an electrically isolating ring element (Fig. 4A, (242)) for connecting the tine (Fig. 4A, (241)) to the distal end of the housing, wherein said ring element surrounds the pacing electrode (Fig. 10, (344)) which is arranged in a central opening of the ring element (par. [0045]: Distal fixation member subassembly 200… includes distal fixation member 240, a distal cap 250 and coupling ring 270). To provide a guide for alignment and proper connection of fixation member and battery assembly (par. [0047]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to combine with the intracardiac pacemaker device, as taught by Demmer and Maile, a distal fixation member symmetrically centered, as taught by Eggen, in order to provide an optimal arrangement to electrically connect pacing extension to electronics within the proximal end of the housing.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Demmer, Eggen and Maile in view of Johnson et al. (Publication No. US 2011/0190842, hereinafter “Johnson”).
Regarding claim 5, the Demmer, Eggen and Maile combination discloses all of the intracardiac pacemaker device according to claim 1.
The combination does not disclose the housing is formed by a separate electronics housing enclosing the electronic module and a separate battery housing of the battery wherein the electronics housing is connected to the battery housing, wherein the electronics housing forms a proximal portion of the housing of the pacemaker device comprising said proximal end of the 
Johnson in the same field of endeavor: implantable medical device battery, discloses the housing is formed by a separate electronics housing enclosing the electronic module (Fig.  7, (220), (240)) and a separate battery housing of the battery (Figs. 7, 8A, 8E, (210), (212)) wherein the electronics housing is connected to the battery housing (Figs.  8A and 8E, (210), (240)), wherein the electronics housing forms a proximal portion of the housing of the pacemaker device comprising said proximal end of the housing of the pacemaker device (Fig. 8E, (240), end closest to (245)), and wherein the battery housing forms a distal portion of the housing of the pacemaker device comprising said distal end of the housing (Fig. 8E, (210) end opposite (245)). This provides the benefit of allocating a separate space for the battery component without consuming an appreciable percentage of usable space within the IMD or reducing battery size and hence limiting battery capacity (par. [0004]).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to arrange the intracardiac pacemaker device, as taught by Demmer, Eggen and Maile, wherein the battery subassembly is on the distal end of an IMD, separate from the electronic component, as taught by Johnson, in order to allocate a separate space for the battery component of an IMD without consuming an 
Regarding claim 6, the Demmer, Eggen, and Maile combination discloses the intracardiac pacemaker device according to claim 5, except wherein the electronics housing is connected to the battery housing by a welding seam.  
Johnson discloses the electronics housing is connected to the battery housing by a welding seam (pars. [0092], [0103]: … electronic component subassembly 220 may be secured to battery header 205 using other techniques such as welding). This is for the purpose of hermetically sealing the battery to the electronic component assembly (par. [0105])
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to include in the intracardiac pacemaker device, as taught by Demmer, Eggen and Maile, joining the battery and electronic component subassemblies by welding, as taught by Johnson, in order to hermetically seal the battery to the electronic component assembly.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Demmer in view of Eggen, Maile and Johnson as applied to claims 5 and 6 above, and further in view of Aamodt et al. (Publication No. US 2016/0315302, hereinafter Aamodt).
Regarding claim 7, the Demmer, Eggen, Maile and Johnson combination discloses the intracardiac pacemaker device according to claim 
Aamodt discloses the battery comprises a first and a second terminal (Figs.  4a-f, (24), (40)) connected to the electronic module, respectively, wherein the first terminal is formed by the battery housing and the second terminal is formed by a feedthrough pin (Fig. 1, (24) and pars. [0046], [0049]: Feedthrough pin 24 passes aperture 26 to extend above battery housing cover 14 for engagement with …an electronics assembly…feedthrough pin 24 is engaged with an electrical connector, such as, for example, a battery electrical connector (BEC), which provides a hot terminal connected to feedthrough pin 24 and a ground terminal connected to battery housing 12 via battery housing cover 14).This is for the purpose of precisely aligning the BEC to effect an electrical connection (par. [0049]).
 Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to include in the intracardiac pacemaker device, as taught by Demmer, Eggen, Maile and Johnson, a ground terminal battery housing terminal and a feedthrough pin terminal, as taught by Aamodt, in order to precisely align the BEC to effect an electrical connection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADREANNE A ARNOLD whose telephone number is (571)272-6794. The examiner can normally be reached M-Th 7:30 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UNSU JUNG can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADREANNE A. ARNOLD/Examiner, Art Unit 3792                                                                                                                                                                                                        
/ALLEN PORTER/Primary Examiner, Art Unit 3792